Exhibit 10.21

Name of Grantee:                                

This Award and any securities delivered hereunder are subject to restrictions on
voting and transfer and requirements of sale and other provisions set forth in
the Stockholders Agreement, to be entered into on or before the Closing Date (as
that term is defined in the Merger Agreement), among CC Media Holdings, Inc., BT
Triple Crown Merger Co., Inc. (“MergerSub”), Clear Channel Capital IV, LLC,
Clear Channel Capital V, L.P., Mark P. Mays, L. Lowry Mays, Randall T. Mays, and
other stockholders of CC Media Holdings, Inc. who from time to time may become a
party thereto, as amended from time to time, (the “Stockholders Agreement”), and
the Side Letter Agreement, to be entered into on or before the Closing Date,
among CC Media Holdings, Inc., MergerSub, Clear Channel Capital IV, LLC, Clear
Channel Capital V, L.P., Mark P. Mays, L. Lowry Mays and Randall T. Mays (“Side
Letter Agreement,” together with the Stockholders Agreement, the “Equity
Agreements”). This Award and any securities delivered hereunder constitute
Executive Shares as defined in the Stockholders Agreement.

CC MEDIA HOLDINGS, INC.

Senior Executive Restricted Stock Award Agreement

CC Media Holdings, Inc.

c/o Clear Channel Communications, Inc.

200 East Basse Road

San Antonio, TX 78209

Attention: Bill Hamersly, SVP, Human Resources

Ladies and Gentlemen:

The undersigned Grantee (i) acknowledges receipt of an award (the “Award”) of
restricted stock from CC Media Holdings, Inc., a Delaware corporation (the
“Company”), under the Company’s 2008 Executive Incentive Plan (the “Plan”),
subject to the terms set forth below and in the Plan, a copy of which Plan, as
in effect on the date hereof, is attached hereto as Exhibit A; and (ii) agrees
with the Company as follows:

1. Effective Date. This agreement (the “Award Agreement”) shall take effect as
of July 30, 2008, which is the grant date of the Award (the “Grant Date”). The
Grantee shall be the record owner of the Shares on the Grant Date.

2. Shares Subject to Award. The Award consists of a total of 555,556 shares of
Class A Common Stock of the Company, par value $.001 per share (the “Shares”)
with a Fair Market Value on the Grant Date of $36.00 per Share and
$20,000,000.00 (TWENTY MILLION DOLLARS) in the aggregate.

The Grantee’s rights to the Shares are subject to the restrictions described in
this Award Agreement and the Plan (which is incorporated herein by reference
with the same effect as if set forth herein in full) in addition to such other
restrictions, if any, as may be imposed by law.



--------------------------------------------------------------------------------

3. Nontransferability of Shares. The Shares acquired by the Grantee pursuant to
this Award Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided in the Equity Agreements.

4. Forfeiture Risk. If the Grantee’s Employment with the Company and its
subsidiaries ceases for any reason, other than death, Disability, termination of
employment by the Company without Cause, or resignation by Grantee for Good
Reason, then any and all outstanding and unvested Shares acquired by the Grantee
hereunder shall be automatically and immediately forfeited.

The Grantee hereby (i) appoints the Company as the attorney-in-fact of the
Grantee to take such actions as may be necessary or appropriate to effectuate a
transfer of the record ownership of any Shares that are unvested and forfeited
hereunder, (ii) agrees to deliver to the Company, as a precondition to the
issuance of any certificate or certificates with respect to unvested Shares
hereunder, one or more stock powers, endorsed in blank, with respect to such
Shares, and (iii) agrees to sign such other powers and take such other actions
as the Company may reasonably request to accomplish the transfer or forfeiture
of any unvested Shares that are forfeited hereunder.

5. Certificates. The Company will, on or subsequent to the Grant Date, issue the
Grantee a certificate representing the Shares. If unvested Shares are held in
book entry form at any time thereafter, the Grantee agrees that the Company may
give stop transfer instructions to the depositary, stock transfer agent or other
keeper of the Company’s stock records to ensure compliance with the provisions
hereof.

6. Vesting of Shares.

7. Legend. In addition to any legend required by the Equity Agreements or
applicable law, any certificates representing Shares shall contain a legend
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
CLEAR CHANNEL 2008 EXECUTIVE INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND CC MEDIA HOLDINGS, INC.
AND THE STOCKHOLDERS AGREEMENT, DATED AS OF JULY 29, 2008, AMONG CC MEDIA
HOLDINGS, INC., BT TRIPLE CROWN MERGER CO., INC., CLEAR CHANNEL CAPITAL IV, LLC,
CLEAR CHANNEL CAPITAL V, L.P., MARK P. MAYS, L. LOWRY MAYS, RANDALL T. MAYS, AND
OTHER STOCKHOLDERS OF CC MEDIA HOLDINGS, INC. WHO FROM TIME TO TIME MAY BECOME A
PARTY HERETO. COPIES OF SUCH PLAN, AWARD AGREEMENT AND STOCKHOLDERS AGREEMENT
ARE ON FILE IN THE OFFICES OF CC MEDIA HOLDINGS, INC.

Upon the request of the Grantee, as soon as practicable following the Vesting of
any such Shares the Company shall cause a certificate or certificates covering
such Shares, without the aforesaid

 

-2-



--------------------------------------------------------------------------------

legend, to be issued and delivered to the Grantee. If any Shares are held in
book-entry form, the Company may take such steps as it deems necessary or
appropriate to record and manifest the restrictions applicable to such Shares.

8. Dividends, etc. The Grantee shall be entitled to (i) receive any and all
dividends or other distributions paid with respect to those vested and unvested
Shares of which the Grantee is the record owner on the record date for such
dividend or other distribution, whether or not Vested at such time, in the same
form and amount as any holder of Stock receives, and (ii) subject to the terms
of the Equity Agreements, vote any Shares of which the Grantee is the record
owner on the record date for such vote; provided, however, that any property
(other than cash) distributed with respect to a share of Stock (the “Associated
Share”) acquired hereunder, by reason of a stock dividend, stock split or other
similar adjustment to the Stock pursuant to Section 7(b) of the Plan, shall be
subject to the restrictions of this Award Agreement in the same manner and for
so long as the Associated Share remains subject to such restrictions, and shall
be promptly forfeited if and when the Associated Share is so forfeited.

9. Sale of Vested Shares. The Grantee understands that the sale of any Share,
once it has Vested, will remain subject to (i) satisfaction of applicable tax
withholding requirements, if any, with respect to the Vesting or transfer of
such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; (iii) applicable requirements of federal and state securities
laws; and (iv) the terms and conditions of the Equity Agreements to the extent
that they are then in effect.

10. Provisions of the Plan. This Grant is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Award has been furnished
to the Grantee and the Grantee agrees to be bound by the terms of the Plan and
this Award. In the event of any conflict between the terms of this Award and the
Plan, the terms of this Award shall control. Notwithstanding Section 9 of the
Plan, the Administrator shall not, in order to avoid liability accounting as
provided therein, revoke or reduce the amount of any Award, but may impose
reasonable terms and conditions on the exercise of put rights, call rights and
other transactions as may be reasonably necessary to avoid the treatment of the
grant as a liability award under FASB. Notwithstanding Section 9 of the Plan,
the Administrator shall not, without the Grantee’s consent, alter the terms of
the Plan or this Award Agreement so as to adversely affect the Grantee’s rights
under this Award Agreement.

11. Other Agreements. Grantee acknowledges and agrees that the Shares delivered
under this Award Agreement shall be subject to the Equity Agreements and the
transfer and other restrictions, rights, and obligations set forth therein. By
executing this Award Agreement, Grantee hereby becomes a party to and bound by
the Equity Agreements as an Executive (as such term is defined in the
Stockholders Agreement and used in the Side Letter Agreement), without any
further action on the part of Grantee, the Company or any other Person.

 

-3-



--------------------------------------------------------------------------------

12. Certain Tax Matters. The Grantee expressly acknowledges the following:

A. The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within thirty (30) days following the
date this Award is granted and the Grantee must provide the Company with a copy
of the 83(b) election prior to filing. The Company has made no recommendation to
the Grantee with respect to the advisability of making such an election.

B. The award or Vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding. The Grantee expressly acknowledges and agrees that his or her
rights hereunder are subject to his or her promptly paying to the Company in
cash (or by such other means as may be acceptable to the Company in its
discretion), all taxes required to be withheld in connection with such award,
Vesting or payment. Notwithstanding the foregoing, the Administrator shall, at
the election of the Participant, hold back Shares from an Award or permit the
Grantee to tender previously owned shares of Stock in satisfaction of tax
withholding requirements (but not in excess of the applicable minimum statutory
withholding rate).

13. Definitions. The initially capitalized term Grantee shall have the meaning
set forth on the first page of this Award Agreement; initially capitalized terms
not otherwise defined herein shall have the meaning provided in the Plan, and to
the extent not defined in the Plan, then as defined in the Equity Agreements.
The following terms shall have the meanings set forth below:

“Cause” has the meaning set forth in the Employment Agreement.

“Change of Control” has the meaning set forth in the Stockholders Agreement.

“Disability” has the meaning set forth in the Employment Agreement.

“Employment Agreement” shall mean the employment agreement entered into between
the Company, BT Triple Crown Merger Co., Inc. and the Grantee dated July 28,
2008.

“Good Reason” has the meaning set forth in the Employment Agreement.

“Investors” has the meaning set forth in the Stockholders Agreement.

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
November 16, 2006 and amended on April 18, 2007, May 17, 2007 and May 13, 2008,
by and among the Company, MergerSub, B Triple Crown Finco, LLC, a Delaware
limited liability company, T Triple Crown Finco, LLC, a Delaware limited
liability company, and Clear Channel Communications, Inc., a Texas Corporation
(“Clear Channel”).

“Vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.

 

-4-



--------------------------------------------------------------------------------

14. General. For purposes of this Award Agreement and any determinations to be
made by the Administrator or the Committee, as the case may be, hereunder, the
determinations by the Administrator or the Committee, as the case may be, shall
be binding upon the Grantee and any transferee.

[Remainder of the page intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

Very truly yours,

 

Address:

 

Dated:

The foregoing Restricted Stock

Award is hereby accepted:

CC MEDIA HOLDINGS, INC.

 

Name: Andrew Levin Title: Executive Vice President and Chief Legal Officer

[SIGNATURE PAGE TO RANDALL T. MAYS SENIOR EXECUTIVE RESTRICTED STOCK AGREEMENT]



--------------------------------------------------------------------------------

Section 83(b) Election

[DATE]

Department of the Treasury

Internal Revenue Service Center

Austin, TX 73301-0002

Ladies and Gentlemen:

I hereby make an election pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended. The following information is submitted as required by
Treas. Reg. §1.83-2(e):

 

1.      Name of Taxpayer:   «First_Name» «Last_Name»      Home Address:  
«Street»        «City», «State» «Zip»             Social Security No.:  
                                 2.      Property for which election is made:  
«Total_Shares» Shares of Class A Common Stock of CC Media Holdings, Inc. 3.     
Date of Transfer:   4.      Taxable year for which election is made:   Calendar
year 2008 5.      Restrictions to which property is subject:   The shares are
subject to time-based vesting restrictions and other forfeiture provisions as
specified in a restricted stock award agreement and are restricted as to
transfer in accordance with a stockholders agreement. The shares will generally
be forfeited if employment ceases prior to vesting. 6.      The fair market
value of the property at the time of its transfer to me (without regard to
restrictions) was:   «Total_Value» 7.      Amount paid for the property:   $0.00

A copy of this election has been furnished to the Company and to each other
person, if any, required to receive the election pursuant to Treas. Reg. §
1.83-2(d).



--------------------------------------------------------------------------------

Please acknowledge receipt of this Section 83(b) Election by signing or stamping
the enclosed copy of this letter and return it in the enclosed, self-addressed,
stamped envelope.

 

Very truly yours,

 

«First_Name» «Last_Name»

 

cc: CC Media Holdings, Inc.